Title: From John Adams to the Board of Treasury, 19 May 1786
From: Adams, John
To: Board of Treasury


     
      Gentlemen—
      London May 19th. 1786—
     
     Yesterday I received the Letter, you did me the honor to write on the 6th. of April, and to day, your Letter to messrs. Willinks & Co. inclosing a Bill of exchange was forwarded by Post— As mr. Barclay and Mr. Lamb are sett out upon their travels, and we know that the former is arrived at algiers, and the Latter has passed Madrid on his Way to Morocco it is not in my Power to withhold the Money appropriated for that Service. I have already accepted Bills of theirs some of which have been paid, to a considerable amount, and must accept others as they are presented to me. yet I hope there will be no deficiency before the month of August when the further Remittances proposed by you to be sent shall arive. If New York should concur, with the other twelve States in granting to Congress the Impost it may be expected that Remittances may be made for discharging the Interest and part of the principal for the Year 1787. with less difficulty. it is, nevertheless difficult to comprehend how we shall find the means of discharging all the Demands for money, that will rise up in Europe in the Course of this and the next year— with great respect & Esteem I have the honor to be Gentlemen Yours &c
     
      J. A—
     
    